[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1115

                       GERTRUDE GOROD,

                    Plaintiff, Appellant,

                              v.

        DEPARTMENT OF EMPLOYMENT AND TRAINING, ET AL.,

                    Defendants, Appellees.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert B. Collings, U.S. Magistrate Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Gertrude Gorod on brief pro se.                          
Scott Harshbarger,  Attorney General, Richard  H. Spicer  and Lucy                                                                              
A. Wall, Assistant Attorneys General, on brief for appellees.               

                                         

                       OCTOBER 9, 1997
                                         

     Per Curiam.   Pro se plaintiff Gertrude  Gorod commenced                                     

this action against the Department of Employment and Training

(DET) and several of its employees seeking relief under Title

VII of the 1964 Civil Rights Act, 42  U.S.C.   2000e, and the

Age Discrimination in Employment Act (ADEA), 29 U.S.C.    621

et seq.1   The  district court  dismissed plaintiff's  claims                   1

against  the DET  as a  sanction for  failing to  comply with

numerous discovery  orders.   Plaintiff's claims  against the

other  defendants had been previously dismissed on the ground

that     employees  cannot  be  liable  in  their  individual

capacities under Title VII or the ADEA.

     Having thoroughly reviewed  the record and  the parties'

briefs on appeal, we conclude that the district court did not

abuse its discretion in dismissing plaintiff's claims against

the DET.  See Valentine v. Museum  of Modern Art, 29 F.3d 47,                                                            

48 (2d  Cir. 1994).  We  need not decide whether  the court's

ruling dismissing the individual defendants was  correct, for

it  is clear  that had  this ruling  not been  entered, these

claims would  have  been  dismissed  along  with  plaintiff's

claims against the  DET.  Plaintiff's persistent  refusals to

comply with  the district  court's discovery  orders provides

independent  justification for  the dismissal  of her  claims

against the  individual defendants.   Plaintiff's  contention

                                                    

   1The  individual  defendants  are  Nils  Nordberg,  Doreen               1
Gately, Anna McKeon and John Marra. 

                             -2-

that the  district  court erred  in  denying her  motions  to

sanction defense counsel is wholly meritless.

     Accordingly,  the  judgment  of  the  district court  is

summarily affirmed.  See Local Rule 27.1.                                    

                             -3-